Citation Nr: 1520563	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-22 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Propriety of the discontinuance of the Veteran's VA compensation benefits for the period from August 4, 2005 to November 25, 2010 based on fugitive felon status.

2.  Entitlement to a waiver of overpayment of $25,180.13 created by fugitive felon status.

3.  Entitlement to an evaluation in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied payment of compensation for the period from August 4, 2005 to November 25, 2010 due fugitive felony status and denied an evaluation in excess of 10 percent for left knee instability, respectively.

Also, the Veteran appeals the August 2012 RO denial of his waiver request.  It is noted that a Statement of the Case dated in May 2013 was issued in this matter to the Veteran and is associated with the VA electronic claims file (Virtual VA file).  Thereafter, the Veteran submitted a timely substantive appeal with that adverse decision.  The paper claims file (volume 4) includes VA Form 9 on the issue of waiver of overpayment with an RO date stamp of June 24, 2013.  As such, the January 2015 RO letter to the Veteran indicating non-receipt of a substantive appeal is incorrect and the matter is on appeal.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing on the issues of his left knee and the discontinuance of his benefits due to fugitive felon status.  A hearing transcript is associated with the VA electronic claims file.

As indicated above, there is a VA electronic claims file in addition to the paper claims file associated with the Veteran's claims that has been reviewed by the Board. The electronic claims file is maintained in the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Propriety of the Discontinuance of Compensation

For the purposes of VA compensation benefits, such benefits may not be paid to any Veteran for any period which he or she is a fugitive felon.  38 U.S.C.A. § 5313B.  Generally, the term "fugitive felon'" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).  Neither actual knowledge that a warrant has been issued nor an adjudication of guilt is required for a Veteran to be considered a fugitive felon.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).

However, in June 2014, during the pendency of this appeal, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  

These codes are: 

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if:  A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon.

In this matter, the Veteran's claim was last adjudicated in September 2011 prior to the change of procedure.  Therefore, due process requires remand for consideration of the new procedures for establishing "fugitive felon status" by the AOJ.  It is noted that the outcome of this matter will directly impact whether the Veteran has indebtedness to VA for overpayment.

Waiver of Overpayment

During the pendency of the appeal on issues 1 and 3, the Veteran perfected an appeal on the issue of entitlement to a waiver of overpayment of $25, 180.13 created by fugitive felon status.  The record shows that the Veteran seeks a Board videoconference hearing on this matter.  See VA Form 9 (June 2013).  While the Veteran testified at a hearing before the undersigned on the fugitive felon issue and claim for higher rating for left knee instability, the hearing did not address the separate appeal of the denial of a waiver of recovery of an overpayment of VA compensation.  As a hearing in that matter has not been yet afforded the Veteran, remand of this claim is necessary.  See 38 C.F.R. § 20.700 (A hearing on appeal will be granted if the claimant expresses a desire to appear in person).

Left Knee Instability

The Veteran testified that his left knee instability was worse since his last VA examination, and argues that the November 2012 VA examiner "caused some damage to the knee and made it a little more unstable."  See Transcript at 3-4. (September 2013).

VA's duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  A new VA examination is necessary where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, in view of the Veteran's sworn testimony, the Board finds that remand for reexamination of the Veteran's left knee is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a videoconference hearing on the claim for waiver of overpayment of $25,180.13.

2.  The AOJ should obtain all updated VA treatment records pertaining to the Veteran's left knee disability.  

3.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected left knee instability.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.

4.  After completing the above and any other development as may be indicated the record, the Veteran's claims on the propriety of the discontinuance of his VA compensation benefits for the period from August 4, 2005 to November 25, 2010 based on fugitive felon status and for an evaluation in excess of 10 percent for left knee instability should be readjudicated.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

